DETAILED ACTION
Examiner acknowledges receipt of the reply filed 1/4/2021, in response to the restriction requirement mailed 11/2/2020.	
Claims 1- 21 are pending. Claims 1-6 and 15-21 are withdrawn from further consideration for the reasons set forth below.
Claims 7-14 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II (claims 7-14) without traverse in the reply filed on 1/4/2021 is acknowledged.
Claims 1-6 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021.
Applicant’s election of cancer as a representative species of disease to be treated in the reply filed on 1/4/2021 is acknowledged.  The species election was made without traverse.  Claims 7-14 read on the elected species.
.  

Drawings
The drawings are objected to for the following reasons.  
Figures 2A-2R include peptides that are not associated with a SEQ ID NO.  All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  Examiner requests that the Applicants review the specification to confirm that all of the peptides, as required, comply with MPEP § 2421-2422.
Regarding Fig. 4A, the figure is entitled “dose response curves for EP1X, EP2 and FoxO4-DRI” [3 different compounds] however per the figure legend it appears that only results of SEQ ID NO:2 art taught.  Examiner expressly notes that the X-axis includes “Eterone P2”.  The name of this compound is not provided anywhere in else the specification.  The identity of this compound should be consistent with the specification; e.g. if this is the peptide of SEQ ID NO:2, then Fig. 4A should be amended to state this.
Regarding Fig. 4B, the figure is entitled “dose response curve for FoxO4-DRI” however per the figure legend it states “illustrates the senolytic effect of a Senolytic 
A dose response curve for FoxO4-DRI and another cell line is also provided in Fig. 5B.
Regarding Fig. 5A, the figure is entitled “dose curve response for EP2”.  Per the figure legend, it appears the dose curve relates to a peptide of SEQ ID NO:11.  Examiner expressly notes that “EP2” is not mentioned anywhere else in the specification.  Applicant should amend the X-axis of the figure for consistency with the figure legend.
  Regarding Fig. 4B, the title of the figure indicates “dose response curve for FoxO4-DRI” however per the figure legend it states “illustrates the senolytic effect of a Senolytic Peptide (SEQ ID NO: 2) superior to FoxO4-DRI as shown by a sharper decrease in viability curves of the senescent IMR90 cells”.  The figure legend should be appropriately amended to indicate what Fig. 4B specifically teaches-  data from a dose curve for FoxO4-DRI.  Examiner expressly notes that the identity of the actual sequence for FoxO4-DRI is not provided in the specification.  
Regarding figure 6, the shading patterns in the figure all look similar making it difficult to decipher any differences between the samples.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other 
Paragraphs [00104] and [000106]-[000112] should be amended to have a period at the end of each sentence.  Please amend the specification to appropriately recite the term regimen instead of regime, e.g., “Impulse Regime, Sustained Shock Regime, and Gentle Shock Regime”.  Please note that the term regime relates to authoritarian government vs. regimen is a course of medical treatment. Examiner requests that applicant thoroughly review the entire specification for any other typographical errors.
Examiner further notes that the specification refers to examples 1-5 (para. [000156]).  However, the specification only sets forth information relating to examples 1, 2, and 4 (paras. [000374]-[000379]). 

Claim Objections
Claims 7-9 and 12-14 are objected to because of the following informalities:  
Claim 7 should be amended to recite “intracellular delivery vehicle of [[for]] another compound” and “wherein the administration of a therapeutically-effective amount”. Claim 7 should further recite “impulse regimen, sustained shock regimen, and gentle shock regimen regimen 
Claim 8 should be amended to recite “effective dose is [[are]] as described”.  Please note that the method of administration is in a singular format.
Claim 9 should be amended to recite “the subject is a mammal 

Claims 12-14 should be amended to recite “cardiovascular 
Claims 12-14 further recite “wherein the subject is a human suffering from, or expected to suffer from … reducing or preventing graft failure after organ or tissue transplantation”.  The phrase “reducing or preventing” is incompatible with the phrase “human suffering from, or expected to suffer from”.  Examiner recommends that claims 12-14 be amended to recite “
Further regarding claims 12-14, the claims recite the terms osteoporosis and “loss of bone density”.  These terms are deemed to be overlapping and redundant. 
Claim 14 should be amended to recite “age-[[ ]]related macular degeneration” to get rid of the extra space.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, instant claim 7 is drawn to a method for administering to a subject in need thereof a therapeutically-effective amount of a peptide comprising an amino acid sequence having at least 70% identity SEQ ID NO: 2 that selectively kills 
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 7 is broad generics with respect all possible compounds encompassed by the claims. The possible structural variations are limitless to any class of peptide or a peptide-like molecule that can form cross-linking or can be cross-linked, and make up the class of proteases. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification 
Instant SEQ ID NO: 2 is a 33mer with the sequence YGRKKRRQRRRYGRKKRRQRRRYGRKKRRQRRR. A polypeptide comprising at least 70% or more sequence identity to SEQ ID NO: 2 would be 33 * 0.70 = 23.1, i.e., 23 amino acids must be the same. Yampolsky et al (Genetics, 2005, 170: 1459-1472, cited in the previous office action) teach the effect of an amino acid exchange/mutation on the peptide (see for example, Table 3). 
The specification does not define what amino acids are required to have the same function to treat the disease and/or conditions. Description of SEQ ID NO: 2 and without any other peptides having the required identity is not sufficient to encompass numerous other peptides that belong to the same genus. Again, 70% sequence identity of instant SEQ ID NO: 2 would require 23 amino acids must be the same. That means that 10 amino acids may be different. Thus, since there are 20 naturally occurring amino acids, this implies that 1020 = 1 x 1020 different possibilities.  This number is actually greater when one considers inclusion of non-naturally occurring amino acids. There is not a sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  Again, the specification only teaches a 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims. 
Claims 7-14 are directed to a method drawn to a method for administering to a subject in need thereof a therapeutically-effective amount of a peptide comprising an amino acid sequence having at least 70% identity SEQ ID NO: 2 that selectively kills senescent cells over non-senescent cells; wherein said peptide is not used for 
 (a) Scope of the diseases covered.  The recited diseases encompass highly diverse and variable disorders including, but not limited to, inflammatory diseases, cancer, cardiovascular diseases, obesity, neurodegenerative diseases, renal disorders, vision disorders, bowel disorders, hair loss, transplantation disorders, one disorders, and hearing disorders.
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
Therefore, the state of the art at the time of the application is there is no single agent that call treat all diseases and disorders that fall within the instant claim scope. Adding to the complexity are the large number of pathogens in the art.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(3) Direction or Guidance:  That provided is very limited with respect to the treatment of all of the recited diseases and disorders.  The claims and specification use the terms “impulse regimen, sustained shock regimen, and gentle shock regimen”, however the specification does not expressly define these terms. Schedule 1 appears to be spread across pages 25-27 and 38-41 of the specification.  Schedule 1 does not distinguish between the terms.  There is no dosage range information or treatment guidance, for any particular disease.  Examiner further notes that the identified diseases and disorders encompass all parts of the body.  There is no evidence that the peptide can specifically target each of those body parts in order to target a senescent cells of a specific disorder.
not comprehensive of the full claim scope.
Schosserer et al. (Frontiers in oncology 7:1-13 (2017)) teach that cellular senescence describes an irreversible growth arrest characterized by distinct morphology, gene expression pattern, and secretory phenotype. The final or intermediate stages of senescence can be reached by different genetic mechanisms and in answer to different external and internal stresses. It has been maintained in the literature but never proven by clearcut experiments that the induction of senescence serves the evolutionary purpose of protecting the individual from development and growth of cancers (abstract).  While cellular senescence was originally believed to be caused by telomere shortening alone, increasing evidence suggested additional inducers of senescence. These inducers of senescence include the activation of DNA damage response pathways by cytotoxic compounds or ROS as well as activation of oncogenes (p. 2).  Besides the shortening of telomeres, senescence can also be induced by exposure of cells to acute or chronic sublethal doses of exogenous or endogenous stressors (Figure 1), causing a state of “stress-induced premature senescence”, “stress or aberrant signaling-induced senescence,” or “accelerated cellular senescence”. Irrespective of the inducer, SIPS-cells are irreversibly growth arrested and express typical senescence markers, including SA β-GAL, p16INK4A, and telomere-associated persistent DNA damage foci. SIPS is likely the most important inducer of cellular senescence in vivo, since many cell types never exhaust their maximum replicative potential during organismal life span and thus do not enter in vitro model for microenvironments favoring tumor growth. This is especially relevant for the evaluation of current cancer therapies, which mostly rely on cytotoxic compounds and/or radiation that drive cancer cells into either apoptosis or TIS. However, senescence is also induced in non-cancer cells, which further promotes the SASP and thereby exacerbates deleterious side effects (Figure 2) (pp. 6-7).  In the last few years, senescence has come also more and more into focus in cancer research, as senescence is frequently induced by current tumor therapies, being beneficial for arresting apoptosis-resistant cancer cells, but on the other hand inducing senescence in other cells and thereby promoting cancer relapse and secondary tumors. In addition, the accumulation of senescent cells with age might at least partially explain increasing cancer incidence with age (p. 10).
However, it should be considered that elimination of senescent cells might impair tissue regeneration and, therefore, limit the repair of damage that was inflicted by chemotherapy. The correct timing, dosing, and patient selection by, e.g., specific companion diagnostics of senescent cell elimination and chemotherapy will be crucial in order to maximize therapy success and minimize side effects (pp. 9-10).
Schmitt et al. (Cell 109: 335-346 (2002)) teach that p53 and p16INK4a/ARF mutations promote tumorigenesis and drug resistance, in part, by disabling apoptosis in vivo.  Id.  The reference states that given the complexities of human ecology, it is no wonder that treatment responses are remarkably variable and difficult to predict (p. 345).  Undoubtedly this inherent variability will remain a problem, even as we enter the agent targeted therapeutics.  Id.
Erusalimsky et al. (Experimental Gerontology 40 :634–642 (2005)) teach that Cellular senescence is a stress response phenomenon resulting in a permanent withdrawal from the cell cycle and the appearance of distinct morphological and functional changes associated with an impairment of cellular homeostasis (p. 634). Cellular senescence occurs in vivo both in the vasculature and in other organ systems (p. 640). In cell culture, initiation of the senescence program depends on the integrity of telomeres, but can also be induced by other mechanisms, including the up-regulation of certain oncongenes and oxidative stress. A stress-based and a telomere-based mechanism often seem to act in synergy to dictate the timing of the onset of Id.
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  
Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    

Malignant melanoma arises from melanocytes in a pigmented area (e.g., skin, mucous membranes, eyes, or central nervous system) (Merck Manuals melanoma accessed 1/13/2021 at URL merckmanuals.com/professional/dermatologic disorders/cancers of the skin). Metastasis is correlated with depth of dermal invasion. With spread, prognosis is poor. Diagnosis is by biopsy. Risk factors for melanoma include sun exposure, repeated tanning with UVA and UVB treatments, nonmelanoma skin cancer, family history of melanoma, fair skin or freckles, a typical moles, immunosuppression, occurrence of lentigo maligna, congenital melanocyte Nevis, atypical mole syndrome, and familial atypical mole. Treatments include surgical excision, radiation therapy, cryotherapy, and chemotherapeutics.
Generally, the state of the art for the treatment of neurodegenerative diseases is fraught with problems. Although various treatments alleviate the symptoms of Drugs 62:775-786 (2002)) teach that the “pathological mechanisms underlying disease [Parkinson's, Alzheimer's and ALS], such as apoptosis and oxidative stress are not yet understood and are subject to intensive research." Stoessl et al. states that for Parkinson’s disease “[t]o date, there has been no convincing evidence that any of the multitude of approaches suggested has had any effect on the underlying progression of PD." (p. 428). Furthermore, it is known in the art that, although there is effective symptomatic treatment for PD, there is no proven preventative or regenerative therapy.
In the example of Huntington’s disease, Margolis (Clin. Chem. 49:1726-32 (2003)) teach that Huntington disease is a rare progressive disease in which the lack of effective treatment, the unstable nature of mutations, the existence of disorders with the same clinical presentation all complicate diagnostic testing.
It is well known in the art that for neuronal cell death is irreversible. For example, Martin (Brain Res. Bull 46:281-309 (1998)) states transient cerebral ischemia produces an irreversible neuronal death that is still not fully understood (p. 287). 
With regard to Multiple Sclerosis, another inflammatory disease, although there have been substantial progress reported in the scientific literature about the multiple etiologies of multiple sclerosis, including genetic makeup and environmental factors, multiple sclerosis remains a “difficult disease for which solutions seem attainable yet The Lancet 359:1221-1231 (2002) at p. 1221, para. 1 and p. 1224, para. 6 – p. 1225, para. 2).  See also p. 1226-1228 discussing the various treatments of MS with β-interferons and synthetic amino acid polypeptides, corticosteroids, etc.
Cornier et al. (Endo. Rev. 29:777-822 (2008)) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
Rheumatoid arthritis (RA; accessed 10/24/2017 at URL merckmanuals.com/professional/musculoskeletal-and-connective-tissue-disorders (pp. 1-26) is a chronic systemic autoimmune disease that primarily involves the joints (abstract).  RA causes damage mediated by cytokines, chemokines, and metalloproteases. Characteristically, peripheral joints (e.g., wrists, metacarpophalangeal joints) are symmetrically inflamed, leading to progressive destruction of articular structures, usually accompanied by systemic symptoms.  Id.  Treatment of RA involves supportive measures (nutrition, rest, analgesics), drugs that modify disease progression (e.g., TNF-alpha antagonists, IL-1 receptor antagonists, IL-6 blockers, B-cell depleters, 
Nonalcoholic steatohepatitis (NASH) (Merck Manual, accessed 7/29/2016 at URL merckmanual.com, pp. 1-3) teaches that the pathophysiology of Nonalcoholic steatohepatitis (NASH) involves fat accumulation (steatosis), inflammation, and, variably, fibrosis.  Steatosis results from hepatic triglyceride accumulation.  Risk factors such as obesity, type 2 diabetes mellitus, or dyslipidemia and in patients with unexplained laboratory abnormalities suggesting liver disease. The most common laboratory abnormalities are elevations in aminotransferase levels.  Prognosis is hard to predict.  Most patients do not develop hepatic insufficiency or cirrhosis. However, some drugs (e.g., cytotoxic drugs) and metabolic disorders are associated with acceleration of NASH. Prognosis is often good unless complications develop.  Treatment involves elimination of causes and control of risk factors.  The only widely accepted treatment goal is to eliminate potential causes and risk factors, e.g., discontinuation of drugs or toxins, weight loss, and treatment for dyslipidemia or treatment for hyperglycemia. Several drugs, e.g., metformin and betaine have not been proved effective.
As to type 2 diabetes, the best way to avoid it  is to make these healthy lifestyle changes: maintain a healthy weight;  eat lots of whole grains, fruits, vegetables and low-fat foods; exercise at least 30 minutes a day; limit alcohol intake to two drinks per day at most, and keep blood pressure and cholesterol low (United Health Care).  Even in regards to type II diabetes, the causes of its development vary widely and are not known to have any common method of prevention.  For example, before people develop type 2 diabetes, they almost always have "prediabetes" – blood glucose levels that are 
In regards to obesity, obesity occurs over time when you eat more calories than you use. The balance between calories-in and calories-out differs for each person (Medline Plus, URL at nlm.nih.gov/medlineplus/obesity.html ). Factors that might tip the balance include your genetic makeup, overeating, eating high-fat foods and not being physically active (Medline Plus). Many of the strategies that produce successful weight loss and maintenance help prevent obesity (St. John Providence Health Center; Preventing Obesity, http://www.stjohnprovidence.org/HealthInfoLib/swarticle.aspx?type=85&id=P07863). Improving eating habits and increasing physical activity play a vital role in preventing obesity, but because of the variety of causes and individual physiology of subjects, there is no bright line method for preventing obesity.  It is known that any subject has the potential to become obese, and that obesity is caused by a wide variety of factors and is not entirely preventable because of this variability in causation.  
 (5)  Working Examples: The specification teaches examples 1, 2, and 4.  The specification does not provide an example 3.  Example 1 of the specification is an in vitro assay using IMR-90 cells (diploid primary human fibroblast) which were treated with doxorubicin to induce cell senescence.  Cells were then either administered SEQ 
Examiner notes that Figs 4B and 5B report that SEQ ID NO: 2) superior to FoxO4-DRI as shown by a sharper decrease in viability curves of the senescent IMR90 cells or WI-38 cells, respectively.  However, Examples 1 and 2 do not teach administration of FoxO4-DRI to any cell lines.  Thus the conclusory statements are unclear based on the lack of data and guidance in the specification.
	Example 4 of the specification is an in vivo assay using balb/c mice of SEQ IN NO:2 to assess peptide toxicity.  The peptide was administered intravenously at doses of 1, 10, 50 and 100 mg/kg. The example states that plasma alanine aminotransferase (ALT), aspartate aminotransferase (AST), alkaline phosphatase (ALP) activities and blood urea, glucose, triglyceride levels were determined, inter alia, full hematological parameters. The results indicated no toxicity occurred in the mice.
	There are no examples of disease treatment in the specification.
 (6) Skill of those in the art: the relative skill of those in the art is high.  The claims encompass diseases and disorders that relate to every organ in the body.  Those skilled in the art have extensive knowledge of specific molecular and physiological pathways, as well as disease progression.
(7) The quantity of experimentation needed: Owing especially to factors (1)-(6), the quantity is expected to be high.   
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated diseases will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                                                                      

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 7 recites: a method for administering to a subject in need thereof a therapeutically effective amount of a peptide comprising in amino acid sequence having 
Examiner notes that the claim set filed 1/4/2021 included an amendment to claim 7 that deleted the phrase “method for treating a senescence associated disease or disorder comprising”.  In doing so, applicant broadened the scope of the claims and removed the patient population to which the peptide would be administered.
The omitted elements are: a lack of correlation between the preamble and the body the claim.  The claims no longer recite a specific group of subjects that are in need of administration of the peptide. 
Regarding claims 7-14, the metes and bounds of the claim terms “impulse regimen, sustained shock regimen, and gentle shock regimen” are deemed to be indefinite.  The specification does not expressly define these terms. The skilled artisan is not apprised of what applicant intends as the scope of these claim terms.  Dependent claim 8 recites method of administration as described in Schedule 1.  Schedule 1 appears to be spread across pages 25-27 and 38-41 of the specification.  Schedule 1 does not distinguish between the terms. Claim clarification for the recited claim terms is not found anywhere in the specification.  
Regarding claim 8, the metes and bounds of the claim term “Schedule 1” is deemed to be indefinite.  Claim 8 depends from claim 7.  Claim 7 recites “wherein each dose regimen independently comprises a treatment course whose duration varies from 1 day to 2 weeks and followed by a non-treatment interval of at least 2 weeks”.  Schedule 1 appears to be spread across pages 25-27 and 38-41 of the specification.  Schedule 1 of claim 7 is inconsistent with claim 7.  Examiner reiterates that the dosing 
Regarding claim 9 (and dependent claim 10), a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation the subject is a mammalian, and the claim also recites “preferably human” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The metes and bounds of claim 9 are furthered deemed to be indefinite. Claim 9 recites “wherein the subject is mammalian, preferably a human, suffering from, or expected to be suffering from cancer, and wherein the administering is before, during and/or after subjecting said subject to radiation therapy, and/or before, during or after administering to said subject at least one chemotherapeutic agent”.  The inclusion of the phrase “and/or” twice within the claim renders the claim indefinite.  The skilled artisan is not apprised of the metes and bounds of the claim, e.g., what is within the claim scope and what is outside of the claim scope.  Examiner recommends that the limitations of 
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation therapy resistant cancer is metastatic melanoma, breast cancer or glioblastoma, and the claim also recites “preferably metastatic melanoma” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 12-14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claims further recite the term “including” which is also deemed to be indefinite. 
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 12-14 recites many instances of a broad recitation and a narrower statement of the range/limitation.  For example, but not limited to:
Cancer and sarcopenia
arthritis and osteoarthritis
cardiovascular diseases and myocardial infarction, acute myocardial infarction, ischemia reperfusion injury, anemia, hypertension
vision loss and age-related macular degeneration, blindness, cataracts
neurodegenerative diseases and dementia, Parkinson’s, Alzheimer’s, Huntington’s
myocardial infarction and acute myocardial infarction
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claims 12-14, the term "reduced fitness" is a relative term which renders the claim indefinite.  The term "reduced fitness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term reduced fitness is deemed to be a relative term specifically because there is no standard by which “reduced” is assessed or measured.

Closest prior art 
The closest prior art to the instant application is Rosenecker et al. (U.S. 2003/0125242).


Conclusion
No claims are allowed.  
Claims 1- 21 are pending. Claims 1-6 and 15-21 are withdrawn.  Claims 7-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654